Case 0:19-cv-60871-WPD Document 6 Entered on FLSD Docket 05/09/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

 CAROLYN DYKES, Individually and on behalf
 of others similarly situated,
                                                           Case No. 0:19-CV-60871 WPD
                Plaintiff,

 vs.

 VALENTINE & KEBARTAS, LLC,

                Defendant
                                                    /

             DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                    TO RESPOND TO PLAINTIFF’S COMPLAINT

        Defendant, VALENTINE & KEBARTAS, LLC., by and through undersigned counsel,

 and pursuant to Federal Rule of Civil Procedure 6(b), hereby files this Unopposed Motion for

 Enlargement of Time to Respond to Plaintiff's Complaint and in support thereof states as

 follows:

        1.      Plaintiff filed her Complaint [DE 01] on or about April 2, 2019 in the U.S.

 District Court, Southern District of Florida.

        2.      Defendant’s, VALENTINE & KEBARTAS, LLC, response to the Complaint is

 due on or about May 9, 2019.

        3.      Defense counsel was recently retained to represent Defendant in this matter and

 therefore, defense counsel requires additional time to confer with her client and adequately

 prepare and finalize Defendant's response to the Complaint.

        4.      Pursuant to Local Rule 7.1(3), counsel for the parties have conferred and Plaintiff

 has no objection to an enlargement of time, up to and including May 30, 2019, for Defendant to

 respond to Plaintiff’s Complaint.




                                                                                    303665590v1 A2022
Case 0:19-cv-60871-WPD Document 6 Entered on FLSD Docket 05/09/2019 Page 2 of 3
                                                                  Case No. 0:19-CV-60871 WPD


        5.      The enlargement of time is not intended for purposes of delay, and no party will

 be prejudiced as a result of said enlargement, which is evidenced by Plaintiff’s agreement to the

 extension.

                                  MEMORANDUM OF LAW

        Rule 6(b) of the Federal Rules of Civil Procedure permits this Court to enlarge the time

 for Defendant to respond to Plaintiff’s Complaint. Defendant requests, and Plaintiff does not

 oppose, an enlargement of time, up to and including May 30, 2019, for Defendant to respond to

 Plaintiff’s Complaint. Accordingly, Defendant requests this Court enter an Order enlarging the

 time for Defendant, VALENTINE & KEBARTAS, LLC, to respond to Plaintiff's Complaint, up

 to and including May 30, 2019.

                                                 s/ Barbara Fernandez
                                                 Barbara Fernandez
                                                 Florida Bar No. 0493767
                                                 bfernandez@hinshawlaw.com
                                                 HINSHAW & CULBERTSON LLP
                                                 2525 Ponce de Leon Blvd.
                                                 4th Floor
                                                 Coral Gables, FL 33134
                                                 Telephone: 305-358-7747
                                                 Facsimile: 305-577-1063
                                                 Attorneys for Defendant




                                                2
                                                                                   303665590v1 A2022
Case 0:19-cv-60871-WPD Document 6 Entered on FLSD Docket 05/09/2019 Page 3 of 3
                                                                   Case No. 0:19-CV-60871 WPD


                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 9, 2019, I electronically filed the foregoing with the Clerk of

 the Court by using the CM/ECF system which will send a notice of electronic filing to the

 following:


 Veronica Robinson, Esq.                             Thomas Breeden, Esq.
 Law Offices of E.F. Robinson                        10326 Lomond Drive
 7101 W. Commercial Boulevard                        Manassas, VA 20109
 Suite 4A                                            Email; trb@tbreedenlaw.com
 Ft. Lauderdale, FL 33319                            (Pro Hac Vice to be filed)
 Email: vrobinson@erobinsonlaw.com                   Attorneys for Plaintiff
 Attorneys for Plaintiff

 Brian Bromberg, Esq.
 26 Broadway - 21st Floor
 New York, NY 10004
 Tel: 212-248-7906
 Fax: 212-248-7908
 Email: brian@bromberglawoffice.com
 Attorneys for Plaintiff
 (Pro Hac Vice to be filed)



                                                  s/ Barbara Fernandez
                                                  Barbara Fernandez
                                                  Florida Bar No. 0493767
                                                  bfernandez@hinshawlaw.com
                                                  HINSHAW & CULBERTSON LLP
                                                  2525 Ponce de Leon Blvd.
                                                  4th Floor
                                                  Coral Gables, FL 33134
                                                  Telephone: 305-358-7747
                                                  Facsimile: 305-577-1063
                                                  Attorneys for Defendant




                                                 3
                                                                                     303665590v1 A2022
